 

Exhibit 10.1

  





 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This Executive Employment Agreement (the “Agreement”) is made effective as of
this 24th day of June, 2016 (the “Effective Date”), by and between Citizens
Community Bancorp, Inc., a Maryland corporation, (the “Holding Company”) and its
wholly-owned subsidiary, Citizens Community Federal, N.A., a national banking
association (the “Bank”) (collectively, the “Company”), and Stephen Bianchi
(“Executive”).

 

WHEREAS, the Company desires to employ Executive upon the terms and conditions
set forth herein, and Executive desires to be so employed by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Term of Employment. Executive's employment hereunder shall commence as of the
Effective Date set forth above, and continuing thereafter for a period of two
(2) years, unless and until terminated pursuant to the terms of Section 4 of
this Agreement (the “Term”). Notwithstanding the foregoing, the Term shall
automatically be extended for additional one-year periods (each, a “Renewal
Term”) on the terms and conditions provided herein, unless either party shall
give the other party no less than ninety (90) days' written notice prior to the
expiration of the Term or Renewal Term, as applicable. The Term and the Renewal
Term, if applicable, shall be collectively referred to as the “Employment Term.”

 

2. Position and Duties.

 

(a) Position. During the Employment Term, Executive shall serve as the President
of the Bank, and President and Chief Executive Officer of the Holding Company,
reporting exclusively to the Holding Company's Board of Directors (the “Board”).
Executive shall also serve as an appointed member of Board of Directors of the
Bank (the “Bank Board”). In such positions, Executive shall have such duties,
authority and responsibility as shall be determined from time to time by the
Board and as are customarily performed by persons situated in a similar
executive capacity.

 

(b) Duties. During the Employment Term, Executive shall devote substantially all
of his business time and attention to the performance of Executive's duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
performance of such services either directly or indirectly. Notwithstanding the
foregoing, nothing herein shall preclude Executive from (i) acting or serving as
a director, trustee, conm1ittee member or principal of any type of business,
civic or charitable organization, or (ii) owning any interest in any other
corporation, business or enterprise, subject to Section 6 below.

 



 1 

 

 

3. Compensation and Benefits.

 

(a) Salary. The Company shall pay Executive a salary of Three Hundred Thousand
and 00/100 Dollars ($300,000.00) per year, payable in regular biweekly
installments, in accordance with the Company's usual payroll procedures (the
“Salary”). Following the initial Term of the Agreement, Executive's base Salary
shall be subject to annual review and may be increased based on Executive's
performance and contribution to the Firm, as determined by the Board.

 

(b) Performance Bonus. For each full year of the Employment Term, Executive
shall be eligible for an annual performance bonus (the “Performance Bonus”)
determined by the Board or its delegate, which shall be based on such financial
or other factors, goals and objectives as the Board and Executive mutually
establish on an annual basis coinciding with the fiscal year of the Company. The
target of the Performance Bonus shall be twenty-five percent (25%) of
Executive's base Salary, with Executive eligible to earn between zero percent
(0%) and two hundred percent (200%) of the target Performance Salary Bonus. Any
Performance Bonus earned by Executive shall be paid no later than January 15 of
the year following the fiscal year in which the Performance Bonus is applicable.
Executive shall be first eligible for the Performance Bonus with respect to the
fiscal year of the Company commencing October 1, 2016.

 

(c) Stock Awards.

 

(1)Restricted Stock. As of the Effective Date of this Agreement, and subject to
Executive's execution of a Restricted Stock Award Agreement (the “Restricted
Stock Award Agreement,” which shall be provided separately) granted pursuant to
the Company's Equity Incentive Plan (the “Plan”), Executive shall be granted One
Hundred Thousand Dollars ($100,000.00) worth (based on the closing trading price
on the Effective Date) of restricted common stock in the Company, as defined in
the Restricted Stock Award Agreement. Such shares shall generally vest ratably
over five (5) years, but shall fully vest upon Executive's termination of
Employment pursuant to Section 4(c) and Executive's compliance with
Section 5(d). Executive will be eligible to receive subsequent grants of shares
following Executive's first anniversary of employment during the first quarter
of each fiscal year, in a quantity and form that is consistent with the Plan.

 

(2)Stock Option. As of the Effective Date, Executive shall receive a grant of
Twenty Thousand (20,000) stock options (“Options”) in the Holding Company,
subject to Executive's execution of a Restricted Stock Award Agreement (the
“Option Agreement,” which shall be provided separately) granted pursuant to the
Plan. The Option Agreement shall contain the terms and conditions of the grant
of the Options. The Options shall be granted at fair market value based on a
strike price equal to the closing price as of the Effective Date. Executive will
be eligible to receive subsequent grants of Options following Executive's first
anniversary of employment during the first quarter of each fiscal year, in a
quantity and form that is consistent with the Plan.

 



 2 

 

 

(d) Benefits. Executive shall be entitled to participate in any and all benefit
programs, such as health insurance and retirement plans that the Company
establishes and makes available to its other similarly situated senior
executives from time to time, provided that Executive is eligible to participate
under the plan documents governing those programs.

 

(e) Vacation. During the Employment Term, Executive will be entitled to paid
vacation on a basis that is at least as favorable as that provided to other
similarly situated senior executives of the Company, provided that Executive
shall be entitled to not less than four (4) weeks of vacation per year. For the
2016 fiscal year, the Executive's vacation entitlement shall be for four (4)
weeks pro-rated based upon the Effective Date of this Agreement. Executive shall
receive other paid time-off in accordance with the Company's policies for
executive officers as such policies may exist from time to time.

 

(f) Business Expenses. Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive's
duties hereunder in accordance with the Company's expense reimbursement policies
and procedures.

 

(g) Automobile Expenses. The Company shall pay Executive a monthly automotive
allowance of $600.00 during the Term and any Renewal Term and will reimburse
Executive for the use by Executive of Executive's personal automobile in
connection with Executive's performance of his/her job duties to the maximum
extent permissible under the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

 

(h) Moving Expenses. Executive shall be entitled to reimbursement of the
reasonable cost of the following moving expenses due to the relocation of the
Employee at the direction of the Company, provided that Executive obtains at
least two bids for such relocation expenses and chooses the lesser of the two
bids.

 

(i) Housing Allowance. The Company shall pay Executive the reasonable costs and
expenses of temporary housing in Eau Claire, Wisconsin for the first seven (7)
months of the Term of this Agreement or the date upon which Executive obtains a
sublease of his apartment in Sioux Falls, South Dakota, whichever occurs first.

 

(j) Withholdings and Taxes. All payments to Executive will be payable pursuant
to the Company's normal payroll practices. The Company shall deduct from all
payments to Executive hereunder any federal, state or local withholding or other
taxes or charges which the Company is from time to time required to deduct under
applicable law, and all amounts payable to Executive hereunder are stated herein
before any such deductions.

 



 3 

 

 

(k) Liability Insurance; Indemnification. The Bank shall provide the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Bank's
expense or, in lieu thereof, shall indemnify the Executive (and his heirs,
executors and administrators) to the fullest extent permitted under federal law
against all expenses and liabilities reasonably incurred by him in connection
with or arising out of any action, suit or proceeding in which he may be
involved by reason of his having been a director or officer of the Bank (whether
or not he continues to be a director or officer at the time of incurring such
expenses or liabilities). Such expenses and liabilities shall include, but are
not limited to, judgments, court costs, attorneys’ fees and the cost of
reasonable settlements, and such settlements shall be approved by the Board;
provided, however, that such indemnification shall not extend to matters as to
which the Executive is finally adjudged to be liable for willful misconduct or
gross negligence in the performance of his duties as a director or officer of
the Bank.

 

4. Termination of Employment. During the Employment Term, Executive's employment
and this Agreement may be terminated only under the following circumstances.

 

(a) Termination by the Company for Cause, or by Executive without Good Reason.
The Employment Term and Executive's employment hereunder may be terminated
immediately by the Company for Cause, and shall terminate upon Executive's
resignation without Good Reason; provided, that Executive will be required to
give the Company at least thirty (30) days advance written notice of a
resignation without Good Reason.

 

(b) Definition of Cause. For purposes of this Agreement, “Cause” shall mean a
good faith determination by the Board that Executive has: (A) committed a
material act of dishonesty or disloyalty involving the Company; (B) committed a
felony or misdemeanor involving dishonesty or moral turpitude which has a
material adverse effect on the business of the Company; (C) engaged in willful
conduct which is materially injurious to the Company; or (D) materially breached
any provision of this Agreement, which breach is not cured within thirty (30)
days after written notice thereof is given to Executive, explaining in
reasonable detail the nature of such asserted breach.

 

(c) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean, without the consent of Executive, (A) the material diminution of
Executive's job responsibilities as such responsibilities exist as of the
Effective Date; (B) the material reduction in Executive's Salary, or benefits
under Section 3(d), unless such reduction is part of a reduction in compensation
for all Executives of the Company in general; (C) Executive is reassigned by the
Company to job duties requiring him to move his residence to a location more
than 50 miles from the city limits of Eau Claire, WI; or (D) a Change in Control
(as defined below); provided, however, that a Change in Control shall not be
deemed to be Good Reason for Executive's voluntary termination if: (i) the
Company has previously provided notice to Executive of termination or nonrenewal
as set forth herein; or (ii) Executive, in his sole discretion, accepts
continued employment with the Bank or its successor within 30 days following the
Change in Control.

 



 4 

 

 

(d) Notice Requirements for Good Reason Termination. In no event shall Good
Reason exist unless notice of termination on account thereof (specifying a
termination date no later than thirty (30) days from the date of such notice) is
given no later than thirty (30) days after the time at which the event or
condition purportedly giving rise to Good Reason first occurs or arises; and,
provided that if there exists an event or condition that constitutes Good
Reason, the Company shall have thirty (30) days from the date notice of such a
termination is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder.

 

(e) Change in Control. For the purposes of this Agreement, “Change in Control”
shall mean any of the following:

 

i.The acquisition by any individual, entity or group (a “Person”) (within the
meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either [a] the
then outstanding shares of common stock of Citizens Community Bancorp, Inc. (the
“Company”) or the Bank (the “Outstanding Common Stock”) or [b] the combined
voting power of the then outstanding voting securities of the Company or the
Bank entitled to vote generally in the election of directors; provided, however,
that the following acquisitions shall not constitute a Change of Control:
[i] any acquisition directly from the Company or the Bank, [ii] any acquisition
by the Company or the Bank, [iii] any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or the Bank or any
corporation controlled by the Company.

 

ii.Individuals who, as of the date hereof, constitute the board of directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of such board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board.

 



 5 

 

 

iii.Approval by the shareholders of the Company or the Bank of a reorganization,
merger or consolidation (a “Business Combination”) of the Company or the Bank,
in each case, unless, following such Business Combination, the Company and the
Bank or their successors as a result of the Business Combination continue to be
controlled by Persons who were the holders of the Outstanding Common Stock
immediately prior to the Business Combination.

 

iv.Approval by the shareholders of the Company or the Bank of [a] a complete
liquidation or dissolution of the Company or [b] the sale or other disposition
of all or substantially all of the assets of the Company or the Bank.

  

(f) Termination by Reason of Death or Disability. Executive's employment
hereunder shall terminate automatically upon Executive's death during the
Employment Term. If the Company determines in good faith that a Disability (as
defined below) of Executive has occurred during the Term, the Company may give
to Executive written notice of its intention to terminate Executive's
employment. In such event, Executive's employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive; provided, that within thirty (30) days after such receipt, Executive
shall not have returned to full-time performance of Executive's duties. For
purposes of this Agreement, “Disability” has the same meaning as in the
Company's long-term disability plan, or if there is no such plan, or no
definition in such plan, “Disability” means a mental or physical condition
which, in the opinion of the Board, renders Executive unable or incompetent to
carry out the material job responsibilities which such Executive held or the
material duties to which Executive was assigned at the time the disability was
incurred, which has existed for at least one hundred eighty (180) consecutive
days and, which condition, in the opinion of an independent physician selected
by the Company, is expected to be permanent or to have a duration of more than
one (1) year.

 

(g) Termination by the Company without Cause, or Resignation by Executive for
Good Reason. The Employment Term and Executive's employment hereunder may be
terminated by the Company without Cause (other than by reason of death or
Disability) or by resignation by Executive for Good Reason.

 

(h) Notice of Termination. Any purported termination of Executive's employment
by either party shall be communicated by written Notice of Termination to the
other party. As used herein, “Termination Date” shall mean in the case of
Executive's death, his date of death, or in all other cases of termination by
the Company, the date specified in the Notice of Termination which shall be at
least 30 days following the date of the Notice of Termination, except for
termination for Cause which may be on or after the date of the Notice of
Termination.

 



 6 

 

 

(i) Termination or Suspension Under Federal Law. Notwithstanding anything herein
to the contrary:

 

i.If the Employee is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under section 8(e)(4)
or 8(g)(l ) of the Federal Deposit Insurance Act ("FDIA") (12 U.S.C.
§ 1818(e)(4) and (g)(l)), all obligations of the Bank under this Agreement shall
terminate, as of the effective date of the order, but vested rights of the
parties shall not be affected.

 

ii.If the Bank is in default (as defined in section 3(x)(l) of (FDIA), all
obligations under this Agreement shall terminate as of the date of default;
however, this paragraph shall not affect the vested rights of the parties.

 

iii.All obligations under this Agreement may be terminated, except to the extent
that continuation of this Agreement is necessary for the continued operation of
the Bank [a] by an appropriate officer of the Bank's primary federal regulator,
or his or her designee, at the time that the Federal Deposit Insurance
Corporation (“FDIC”) or the Resolution Trust Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in section 13(c) of the FDIA, or [b] at the time the FDIC approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined to be in an unsafe or unsound condition. Such action
shall not affect any vested rights of the parties.

 

iv.If a notice served under section 8(e)(3) or (g)(l) of the FDIA (12
U.S.C.§ 1818(e)(3) or (g)(l)) suspends and/or temporarily prohibits the
Executive from participating in the conduct of the Bank's affairs, the Bank's
obligations under this Agreement shall be suspended as of the date of such
service unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may in its discretion [a] pay the Executive all or part
of the compensation withheld while its contract obligations were suspended,
and/or [b] reinstate (in whole or in part) any of its obligations which were
suspended.

 

5. Obligations Upon Termination.

 

(a) Termination by the Company for Cause, or by Executive without Good Reason.
If Executive's employment with the Company is terminated by the Company for
Cause, or is voluntarily terminated by Executive without Good Reason, the
Company will pay or provide Executive with the following: (i) Executive's Salary
earned but unpaid as of the Termination Date, payable in a lump sum within
thirty (30) days after the Termination Date (or earlier to the extent required
by law); and (ii) all vested benefits to which Executive is entitled under any
benefit plans set forth in the benefits section hereof in accordance with the
terms of such plans through the Termination Date (collectively, the “Accrued
Obligations”). Executive shall forfeit any other unvested amounts, including any
unearned bonuses.

 



 7 

 

 

(b) Termination by Reason of Disability or Death. If Executive's employment with
the Company is terminated during the Employment Term by reason of Executive's
Disability or death, the Company will pay and/or provide Executive or
Executive's legal representative, as the case may be, (i) the Accrued
Obligations; and (ii) a pro-rated Performance Bonus, payable on the same terms
and conditions and at the same time as payable to other senior executives of the
Company.

 

(c) Termination by the Company without Cause, or Resignation by Executive with
Good Reason. If Executive's employment with the Company is terminated by the
Company without Cause or by Executive with Good Reason and Executive irrevocably
executes the Release as specified in Section 5(d), upon expiration of any
revocation period applicable to the Release, the Company will pay or provide
Executive with the following:

 

i.the Accrued Obligations;

 

ii.a pro-rated Performance Bonus for the year in which the termination occurs,
based on the amount of his Performance Bonus that the Executive would have been
expected to have earned for such year if his employment continued through the
end of the year;

 

iii.a payment equal to two hundred percent (200%) of (A) the Executive's annual
Salary at the time of termination, (B) the pro-rated Performance Bonus for the
year in which the termination occurs, and (C) the fair market value of any stock
awards issued pursuant to this Agreement and the Company's Plan as of the grant
date of such stocks, exclusive of the initial grant of restricted stock pursuant
to Section 3(c)(1) of this Agreement.

 

iv.provided that Executive or his/her spouse or dependents elect continuation
coverage under a group health plan of the Company pursuant to the requirements
of Section 4980B of the Code, as amended, and any similar applicable law,
(“COBRA”), continued participation in the Company's medical and dental plans
with monthly premiums to be paid by the Company until the earlier of
(A) Executive's eligibility for coverage under another employer's group health
plan, (B) termination of Executive's or his spouse's or dependents' rights to
continuation coverage under COBRA, or (C) eighteen (18) months following the
termination of Executive's employment with the Company. Executive agrees and
acknowledges that the period of coverage under such plans shall run concurrently
with such plans' obligations to provide continuation coverage pursuant to COBRA,
and that this subsection shall not limit such plans' obligations to provide
continuation coverage under COBRA.

 

 

 8 

 

 



(d) Release. No obligations of the Company or the Bank with respect to payments
to Executive pursuant to Section 5(c) or the vesting of Restricted Stock or
Options pursuant to Section 5(e) shall exist or apply unless Executive has
irrevocably executed the General Release in the form attached as Exhibit A and
the expiration of any applicable revocation period with respect to the General
Release within 21 days after Executive's Termination Date.

 

(e) Vesting. Provided Executive is in compliance with all covenants contained in
Section 6 on the first anniversary of the Termination Date, all Restricted Stock
and Options granted to Executive under Section 3(c) shall be deemed to have
vested in their entirety as of the Termination Date.

 

6. Restrictive Covenants.

 

(a) Need for Restrictions. Executive acknowledges and agrees that the Company's
business, technical, and customer information is established and maintained at
great expense to the Company and is of significant value to the Company, and
that by virtue of employment with the Company, Executive will have information
pertaining to, unique and extensive exposure to, and personal contact with, the
Company's business, technical and customer information which would enable
Executive to compete unfairly with the Company. As a result, and in
consideration of the Company's severance obligations under Section 5(c),
Executive acknowledges and agrees that the following restrictions are necessary
to protect the Company's business.

 

(b) Confidential Information. For purposes of this Agreement, “Confidential
Information” means information disclosed to Executive or known by him as a
result of or as disclosed in the course of Executive's employment with the
Company which is not generally known to the public pe1iaining to the Company's
business, including, but not limited to, operations, contracts, customers,
proposals, research and development, procedures and protocols, operating models,
financial information, pricing, strategic planning information, information
stored in or developed for use with Company's computer systems, insurance plans,
risk management information, or marketing programs, and third-party information
that the Company may learn from its customers or clients. Confidential
Information shall include any such information developed or created by Executive
if the information was developed or created by Executive while executing
Executive's duties for the Company or if the information was developed or
created by Executive based upon any Confidential Information that Executive
learned by virtue of Executive's employment with the Company. Confidential
Information shall not include any information that Executive can demonstrate is
in the public domain by means other than disclosure by Executive, but shall
include non-public compilations, combinations, or analyses of otherwise public
information.

 



 9 

 

 

(c) Non-Disclosure of Confidential Information. For as long as Executive shall
remain employed by the Company, and for a period of eighteen (18) months after
termination of employment with the Company for any reason, Executive shall not
directly or indirectly, under any circumstances, communicate or disclose to any
person, firm, association, corporation, company or any other third party, any
Confidential Information, and Executive will keep secret and in strict
confidence and hold inviolate said Confidential Information. Executive further
agrees, however, not to disclose to others or use at any time after the
termination of his employment with the Company any Confidential Information that
constitutes and remains a trade secret under the Wisconsin Trade Secrets Act, as
amended (Section 134.90 Wis. Stats.), any Confidential Information that the
Company received from a third party and continues to hold in confidence, and any
Confidential Information that he is otherwise prohibited by law from disclosing
to others or using. The prohibitions of this paragraph do not apply to
Confidential Information after it has become generally known and/or in the
public domain through no fault of Executive. The prohibitions of this paragraph
also do not prohibit use of Executive's general skills and knowledge acquired
during and prior to his employment by the Company, as long as such use does not
involve the use or disclosure of Confidential Information.

 

(d) Nonsolicitation of Customers. During Executive's employment, and for a
period of eighteen (18) months following the termination of Executive's
employment with the Company, whether voluntary or involuntary and whether with
or without Cause, Executive shall not, directly or indirectly canvas, contact or
solicit any “Active Customer” (as defined below) of the Company for the purpose
of selling, offering or providing products or services which are the same as or
substantially similar to the products or services provided by the Company at any
time during the “Reference Period” (as defined below). “Active Customer” shall
mean any person or entity which, within the 12-month period prior to the
termination of Executive's employment with the Company (the “Reference Period”),
received any products or services supplied by or on behalf of the Company;
provided, however, “Active Customer” shall be further limited to those customers
of the Company: (i) with whom Executive had material business contact as an
Executive of the Company during the Reference Period; (ii) whose dealings with
the Company were coordinated or supervised, in whole or in part, by Executive
during the Reference Period; or (iii) about whom Executive obtained Special
Knowledge (as defined below) as a result of Executive's position with the
Company during the Reference Period. “Special Knowledge” means Confidential
Information that is used, possessed by or developed for the Company in the
course of soliciting, selling to or servicing a customer, including, but not
limited to, existing or proposed bids, pricing and cost information, margins,
negotiation strategies, sales strategies and information generated for customer
engagements.

 

(e) Non-Solicitation of Company Personnel. During Executive's employment and for
a further period of eighteen (18) months beginning on the termination of
Executive's employment with the Company under any circumstances, Executive
agrees that Executive shall not, directly or indirectly, solicit, encourage or
induce any Executive, consultant, contractor, or other agent of the Company with
whom Executive had substantial contact during the Reference Period to terminate
a relationship (employment or otherwise), or breach any agreement with the
Company.

 



 10 

 

 

(f) Noncompetition. During Executive's employment, and for a period of eighteen
(18) months following the termination of Executive's employment with the
Company, whether voluntary or involuntary and whether with or without Cause,
Executive shall not, directly or indirectly, have a financial interest in, or in
a “Prohibited Capacity” (as defined below) become associated with, provide
assistance or service to or engage in, that aspect of any firm, entity,
business, activity or enterprise which: (i) competes with the Company anywhere
within the “Restricted Territory” (as defined below); or (ii) which has [a] a
physical bank retail location within the city limits of Mankato, Minnesota and
[b] whose holding company has total assets of less than $10,000,000,000. For the
sake of clarity, this noncompetition covenant applicable to Mankato, Minnesota
pursuant to paragraph 6(f)(ii), above, would not apply to institutions such as
Wells Fargo, US Bank, TCF Bank, and Associated Bank regardless of whether the
aforementioned institutions maintain a physical bank retail location in Mankato,
Minnesota. This restriction shall not apply to any activities conducted on
behalf of an entity that is not a financial institution or owned or controlled
by a financial institution, except to the extent such activities are for the
benefit of a competitor. A “financial interest” shall not include the ownership
of less than 5% of the securities of any corporation or other entity that is
listed on a national securities exchange or traded in the national
over-the-counter market. “Prohibited Capacity” means a capacity (i) involving
duties or responsibilities substantially similar to those of Executive's
position with the Company at any time during the Reference Period,
(ii) involving management, sales or marketing duties or responsibilities, or
(iii) reasonably likely to involve the use or disclosure of Confidential
Information or trade secrets of the Company. The “Restricted Territory” means
the territory within a 75-mile radius of the western most retail location of the
Company within the city of Eau Claire, Wisconsin at the time of Executive's
termination.

 

6. Enforcement.

 

(g) If, at the time of enforcement of the covenants contained in Section 6 above
(collectively, the “Restrictive Covenants”), a court shall hold that the
duration, scope or area restrictions stated are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
Restrictive Covenants to cover the maximum duration, scope and area permitted by
law. Executive has had the opportunity to consult with Executive's own legal
counsel regarding the Restrictive Covenants and agrees that the Restrictive
Covenants are reasonable in terms of duration, scope and area restrictions and
are necessary to protect the goodwill of the Company's businesses and agrees not
to challenge the validity or enforceability of the Restrictive Covenants.

 

(h) If Executive breaches, or threatens to commit a breach of any of the
Restrictive Covenants, the Company shall have the following rights and remedies,
each of which rights and remedies shall be independent of the others and
severally enforceable, and each of which is in addition to, and not in lieu of,
any other rights and remedies available to the Company at law or in equity:

 



 11 

 

 

i. The right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction, it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company; and

 

ii. The right and remedy to require Executive to account for and pay over to the
Company any profits, monies or other benefits derived or received by Executive
as the result of any transactions constituting a breach of the Restrictive
Covenants.

 

7. Notices. All notices, demands or other communications shall be sent to
Executive and the Company at the addresses indicated below to such other
addresses or to the attention of such other persons as the recipient party has
specified by prior written notice to the sending party, or in the case of the
Executive, to the most recent address on record with the Company's Human
Resource Department.

 

Notice to Executive

Stephen Bianchi

4310 N. Pennsylvania Avenue

Sioux Falls, SD 57107

 

Notice to Company

2174 Eastridge Center

Eau Claire WI 54701

Attn: Richard McHugh, Chairman of the Board

 

8. Attorneys' Fees. In the event that the either Party brings any action to
enforce any of the provisions of this Agreement, or to obtain money damages for
the breach thereof, all expenses, including reasonable attorneys' fees, incurred
by the party prevailing on substantially all of the claims finally decided in
the action, shall be paid by the other party with 120 days of the date that
entry of judgment on the claims brought in the action becomes final and
non-appealable. In addition, the Company shall pay Executive any reasonable
legal fees and reasonable expenses incurred by Executive in connection with any
dispute with any Federal state, or local governmental agency with respect to
benefits claimed under this Agreement. Such reimbursement must be requested no
later than two (2) months after the conclusion of the dispute and shall be paid
within two months after the request for reimbursement.

 

9. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid or
illegal provision had never been contained herein.

 



 12 

 

 

10. Complete Agreement. This Agreement contains the complete agreement and
understanding between the parties related to Executive's employment, and
supersedes, replaces, and preempts any prior understandings, agreements, or
representations by or among the parties related to such employment, whether
written or oral, which may have related to the subject matter herein in any way.

 

11. Survival. The provisions of Sections 4, 5, 6, 7, and 8 shall survive the
termination of this Agreement and Executive's employment with the Company.

 

12. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the sai11e agreement.

 

13. Choice of Law. All issues concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Wisconsin or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Wisconsin.

 

14. Amendments and Waiver. The provisions of this Agreement may be amended or
waived only by a written instrument, with written consent by both the Company
and Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

 13 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 



CITIZENS COMMUNITY BANCORP, INC.   STEPHEN BIANCHI         By: /s/ Richard
McHugh   /s/ Stephen Bianchi Its: Chairman    



  

 

CITIZENS COMMUNITY FEDERAL, N.A.         By: /s/ Richard McHugh   Its: Chairman
 

 



 



 14 

